Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claim 5:

    PNG
    media_image1.png
    199
    789
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for explaining their position. The applicant states that Feuer doesn’t teach the amended claim limitations within claim 5. The examiner hereby considers the applicants’ remarks, but based on the amendments made to claim 5, these remarks are now considered moot under new grounds of rejection as taught by Akiyama as posted in the updated office action posted below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Akiyama (US 2008/0056715).

Regarding claim 5, Akiyama teaches an optical cross-connect apparatus (Fig. 4) comprising: a wavelength cross-connect portion connected to a plurality of degrees (Fig. 4, shown below is connected to plurality of degrees R#1 to R#4); and a transponder accommodation function portion configured to relay an optical signal of the wavelength cross-connect portion to a transponder (Fig. 4, Transponder accommodation portion shows below coupled to the wavelength cross-connect portion; paragraph [0058], ports A#1 through A#4 respectively have transmitters TX (not shown)…ports D#1 through D#4 respectively have receivers RX (not shown)), wherein the transponder accommodation function portion includes a plurality of wavelength selective switches each including one input port receiving an optical signal from a direction of the wavelength cross-connect portion (Fig. 4, for D#1 there are a plurality of 1x7 WSSs each having one input port receiving an optical signal from direction R#1) and a plurality of output ports transmitting an optical signal in a direction toward the transponder (Fig. 4, plurality of output ports for each 1x7 WSS towards the transponder direction), wherein the plurality of wavelength selective switches are separately grouped into a plurality of respective groups for each of the plurality of degrees (Fig. 4, grouped plurality of wavelength selective switches 1x7 WSSs for each degree i.e. WSSs for degree#1, degree#2, etc.), and each group of the wavelength selective switches are cascade-connected in a plurality of stages (Fig. 4, cascade connection of 1x7 WSSs. For example, in direction D#1 from 2-41, 1x7 WSS is cascade connected to seven 1x7 WSSs).

    PNG
    media_image2.png
    512
    709
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2008/0056715).
Regarding claim 6, Akiyama teaches the optical cross-connect apparatus of claim 5, wherein the plurality of wavelength selective switches positioned at an identical stage of the plurality of stages of cascade connection, to which an optical signal is propagated from a degree of the plurality of degrees of the wavelength cross-connect portion, are multiple-connected as one module. 
Although Akiyama doesn’t explicitly show this feature, Fig. 4 shows that the plurality of wavelength selective switches at the same stage are multiple connected within a module of the apparatus of Fig. 4. Furthermore, paragraph 38 states, “a specific object of the present invention…is to enable the structure and size of the optical transmission apparatus to be simplified and reduced”. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to couple the plurality of wavelength selective switches at an identical stage to be multiple-connected as one module as a matter of obvious design choice in order to enable a reduced and simplified structure and size of the optical transmission apparatus. See MPEP 2144.04 V B.  
Regarding claim 7, Akiyama teaches the optical cross-connect apparatus of claim 5, wherein the plurality of wavelength selective switches to which an optical signal is propagated from a degree of the plurality of degrees and an output port of the wavelength cross-connect portion, are multiple-connected as one module. 
 Although Akiyama doesn’t explicitly show this feature, Fig. 4 shows that the plurality of wavelength selective switches are multiple connected within a module of the apparatus of Fig. 4. Furthermore, paragraph 38 states, “a specific object of the present invention…is to enable the structure and size of the optical transmission apparatus to be simplified and reduced”. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to couple the plurality of wavelength selective switches as one module as a matter of obvious design choice in order to enable a reduced and simplified structure and size of the optical transmission apparatus. See MPEP 2144.04 V B.  portion, are multiple-connected as one module.portion, are multiple fff

Regarding claim 8, Akiyama teaches the optical cross-connect apparatus of claim 5, wherein the plurality of wavelength selective switches positioned at an identical stage of the plurality of stages of cascade connection, which propagate an optical signal to a degree of the plurality of degrees of the wavelength cross-connect portion, are multiple-connected as one module.
Although Akiyama doesn’t explicitly show this feature, Fig. 4 shows that the plurality of wavelength selective switches at the same stage are multiple connected within a module of the apparatus of Fig. 4. Furthermore, paragraph 38 states, “a specific object of the present invention…is to enable the structure and size of the optical transmission apparatus to be simplified and reduced”. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to couple the plurality of wavelength selective switches at an identical stage to be multiple-connected as one module as a matter of obvious design choice in order to enable a reduced and simplified structure and size of the optical transmission apparatus. See MPEP 2144.04 V B.     
Regarding claim 9, Akiyama teaches the optical cross-connect apparatus of claim 5, wherein the plurality of wavelength selective switches which propagate an optical signal to a degree of the plurality of degrees and an input port of the wavelength cross-connect portion, are multiple-connected as one module.
Although Akiyama doesn’t explicitly show this feature, Fig. 4 shows that the plurality of wavelength selective switches are multiple connected within a module of the apparatus of Fig. 4. Furthermore, paragraph 38 states, “a specific object of the present invention…is to enable the structure and size of the optical transmission apparatus to be simplified and reduced”. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to couple the plurality of wavelength selective switches to be multiple-connected as one module as a matter of obvious design choice in order to enable a reduced and simplified structure and size of the optical transmission apparatus. See MPEP 2144.04 V B.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637